UNITED STATES DISTRICT COURT
DISTRICT OF MINNESOTA
Case No. 19-cv-745 (MJD/ECW)

Vexada Clark and Charmaine White,

Plaintiffs,

Vv.

Karl Krueger and Dane Limited, LLC, Consent Decree
Defendants.

A. Introduction

1. The Plaintiffs initiated this action to enforce the provisions of the Fair
Housing Act of 1968, as amended by the Fair Housing Amendments Act of 1988, 42 U.S.C.
§ 3601, et seg, and Minnesota Human Rights Act, Minn. Stat. § 363A. The Plaintiffs allege
that Defendants Karl Krueger and Dane Limited, LLC, owners of the rental property
located at 3438 Lyndale Avenue North, Minneapolis, MN 55412 and 1415 Morgan Avenue
North, Minneapolis, MN 55411 (the “subject properties”) have unlawfully discriminated
on the basis of sex and race.

2. Plaintiffs allege that Defendants engaged in housing practices that
discriminated on the basis of sex and race as alleged in the First Amended Complaint.

3. Plaintiffs allege that, through this conduct, Defendants have:
]
a. Violated 42 U.S.C. § 3604(a) by discriminating against Ms. Clark and
Ms. White, respectively, by making housing unavailable on the basis of
sex and race;

b. Violated 42 U.S.C. § 3604(b) by discriminating against Ms. Clark and
Ms. White, respectively, in the terms, conditions, or privileges of rental
of a dwelling, or in the provision of services or facilities in connection
therewith because of their sex and race;

c. Violated 42 U.S.C. § 3604(c) by making statements indicating a
preference, limitation or discrimination based on sex and race;

d. Violated 42 U.S.C. § 3617 by discriminating against Ms. Clark and Ms.
White, respectively, by their conduct constituting coercion,
intimidation, treats, or interference with Ms. Clark and Ms. White in the
exercise or enjoyment of, or on account of their having exercised or
enjoyed their rights under the Fair Housing Act; and

e. Violated Minn. Stat. § 363A.09, by discriminating against Ms. Clark
and Ms. White based on their sex and race.

4. Defendants deny the allegations in this matter and deny that they violated
the Fair Housing Act and the Minnesota Human Rights Act.
5. The parties have agreed that this lawsuit should be resolved without a trial

to avoid protracted and costly litigation.
6. The parties have agreed to the entry of this Consent Order, as indicated by
the signatures below.

Accordingly, it is HEREBY ORDERED as follows:

7. Defendants shall have the phrase “Equal Housing Opportunity”
conspicuously located within the text of any and all advertisements or postings regarding
properties for sale or rent by Defendants.

8. Defendants shall refrain from discriminating on the basis of race, national
origin, color, disability, sex, religion, and familial status as protected under federal law.
Defendants, their agents, employees, successors, and all persons in active concert or
participation with them shall comply with all provisions of the Fair Housing Act, as
outlined in 42 U.S.C. § 3601, et seq.

9. This Consent Decree is effective immediately upon its entry by the Court.

10. The Court shall retain jurisdiction over this Decree to enforce the terms of
the Decree.

11. The parties to this Consent Decree shall endeavor in good faith to resolve
informally any differences regarding interpretation of and compliance of this Consent
Decree prior to bringing such matters to the Court for resolution. However, in the event
Plaintiffs contend that there has been a failure by any Defendant, whether willful or
otherwise, to perform in a timely manner any act required by this Consent Decree or
otherwise to act in conformance with any provision thereof, the Plaintiffs may move this

Court to impose any remedy authorized by law or equity, including, but not limited to, an

3
order requiring performance of such act or deeming such act to have been performed, and
an award of any damages, costs, and reasonable attorneys’ fees which may have been

occasion by the violation or failure to perform.

SO ORDERED THIS 20" DAY OF FEBRUARY 2020.

s/ Michael J. Davis
MICHAEL J. DAVIS
UNITED STATES DISTRICT COURT
FFS:
a

  

ON Yor OF lA Z
LE Led Za
REBECCA STIL KAN #0398550
JUSTIN PERL #0151397

111 N Fifth St., Suite 100
Minneapolis, Minnesota 55403
Phone/Facsimile: (612) 746-3759
Email: rstillman@mylegalaid.org

 

ON BEHALF OF ALL DEFENDANTS:

  

CHRISTOPHER WILLS #0394859
Rajkowski Hansmeir Ltd.

1] Seventh Ave. N

P.O. Box 1433

St. Cloud, MN 56302

Phone: (320) 251-1055

Email: cwills@rajhan.com

Dated: OZ; [Fs ZOE)

Dated: <2 /13 /zoz0

KARL KRUEGER, ON BEHALF OF DANE LIMITED, LLC

By La 2

Karl Kyueger

Dated: Z/ \2- {2
